Case 1:20-cr-10309-RGS Document 1 Filed 12/08/20 Page 1 of 6




                                            20cr10309
Case 1:20-cr-10309-RGS Document 1 Filed 12/08/20 Page 2 of 6
Case 1:20-cr-10309-RGS Document 1 Filed 12/08/20 Page 3 of 6
Case 1:20-cr-10309-RGS Document 1 Filed 12/08/20 Page 4 of 6
Case 1:20-cr-10309-RGS Document 1 Filed 12/08/20 Page 5 of 6
Case 1:20-cr-10309-RGS Document 1 Filed 12/08/20 Page 6 of 6




                        8th



                                /s/ Dawn M. King 1:17pm
